Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 4.30 State of Delaware Secretary of State Division of Corporations Delivered 10:57 AM 07/22/2008 FILED 10:57 AM 07/22/2008 SRV 080805139  4577980 FILE CERTIFICATE OF TRUST OF BB&T CAPITAL TRUST VII THIS CERTIFICATE OF TRUST OF BB&T CAPITAL TRUST VII (the Trust) is being duly executed and filed by Wilmington Trust Company, a Delaware banking corporation, and Frances B. Jones and Christopher L. Henson, each an individual, as trustees, to form a statutory trust under the Delaware Statutory Trust Act (12 Del. C. Section 3801 et seq.) (the Act). 1. NAME. The name of the statutory trust formed hereby is BB&T Capital Trust VII. 2. DELAWARE TRUSTEE. The name and business address of the trustee of the Trust in the State of Delaware is Wilmington Trust Company, Rodney Square North, 1100 North Market Street, Wilmington, Delaware 19890-0001, Attention: Corporate Trust Administration. 3. EFFECTIVE DATE. This Certificate of Trust shall be effective upon filing. IN WITNESS WHEREOF, the undersigned have executed this Certificate of Trust in accordance with Section 3811(a)(1) of the Act. WILMINGTON TRUST COMPANY, not in its individual capacity but solely as Trustee By: /s/ Erik E. Overcash Name: Erik E. Overcash Title: Authorized Signer Assistant Vice President Frances B. Jones, not in her individual capacity but solely as Trustee Christopher L. Henson, not in his individual capacity but solely as Trustee CERTIFICATE OF TRUST OF BB&T CAPITAL TRUST VII THIS CERTIFICATE OF TRUST OF BB&T CAPITAL TRUST VII (the Trust) is being duly executed and filed by Wilmington Trust Company, a Delaware banking corporation, and Frances B. Jones and Christopher L. Henson, each an individual, as trustees, to form a statutory trust under the Delaware Statutory Trust Act (12 Del. C. Section 3801 et seq.) (the Act). 1. NAME. The name of the statutory trust formed hereby is BB&T Capital Trust VII. 2. DELAWARE TRUSTEE. The name and business address of the trustee of the Trust in the State of Delaware is Wilmington Trust Company, Rodney Square North, 1100 North Market Street, Wilmington, Delaware 19890-0001, Attention: Corporate Trust Administration. 3. EFFECTIVE DATE. This Certificate of Trust shall be effective upon filing. IN WITNESS WHEREOF, the undersigned have executed this Certificate of Trust in accordance with Section 3811(a)(1) of the Act. WILMINGTON TRUST COMPANY, not in its individual capacity but solely as Trustee By: Name: Title: Authorized Signer /s/ Frances B. Jones Frances B. Jones, not in her individual capacity but solely as Trustee /s/ Christopher L. Henson Christopher L. Henson, not in his individual capacity but solely as Trustee
